Exhibit 99.1 Neta Eshed General Counsel Metalink Ltd. Tel: 972-77-4495900 Fax: 972-77-4495901 Neta@Mtlk.com METALINK REPORTS THIRD QUARTER 2011 RESULTS GEALYA, ISRAEL, December 29, 2011 - Metalink Ltd. (OTCQB: MTLK), today announced its unaudited financial results for the third quarter of 2011 ended September 30, 2011. FINANCIAL RESULTS Financial Highlights for the Third Quarter of 2011: Revenues for the third quarter of 2011 were $240 thousands compared to $363 thousands for the third quarter of 2010; Net loss for the period from continuing operation was $(20) thousands, or $0.01 per share, compared to net profit of $123 thousands, or $0.05 per share, for the third quarter of 2010. For the first 9 months of 2011: Revenues for the period were $1149 thousands compared to $621 thousands for the first 9 months of 2010; Net profit for the period was $334 thousands, or $0.12 per share, compared to net loss from continuing operation of $(425) thousands, or $(0.16) per share, for the first 9 months of 2010. Cash Status: Metalink’s cash and cash equivalents, as of September 30, 2011 were $4.56 million. ABOUT METALINK Metalink shares are quoted on OTCQB under the symbol “MTLK”. For more information, please see our public filings at the SEC's website at www.sec.gov. SAFE HARBOR STATEMENT This press release contains “forward looking statements” within the meaning of the United States securities laws. Words such as “aim,” "expect," "estimate," "project," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Because such statements deal with future events, they are subject to various risks and uncertainties that could cause actual results to differ materially from those in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to: absence of significant operations following the Lantiq transaction; uncertainty as to our future business model and our ability to identify and evaluate suitable business opportunities; and our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company. Additional factors that could cause actual results to differ materially from these forward-looking statements are set forth from time to time in Metalink's filings with the Securities and Exchange Commission, including Metalink's Annual Report in Form F-20. Readers are cautioned not to place undue reliance on forward-looking statements. Except as required by applicable law, the Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company cannot guarantee future results, events, and levels of activity, performance, or achievements. (TABLES FOLLOW) METALINK LTD. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (in thousands except share data) ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable 92 Other receivables - Government institutions 20 66 Prepaid expenses & Income receivable 21 8 Advance to supplier Inventories 4 37 Total current assets Property and equipment, net 73 79 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Other payables and accrued expenses Total current liabilities Accrued severance pay Shareholders' equity Ordinary shares of NIS 1.0 par value (Authorized - 5,000,000 shares, issued and outstanding – 2,780,707 shares as of September 30, 2011 and December 31, 2010) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 89,850 as of September 30, 2011 and December 31, 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ METALINK LTD. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, Nine months ended September 30, (Unaudited) (Unaudited) (in thousands, except share and per share data) Revenues $ Costs of revenues 90 45 86 Gross profit 797 General and administrative 176 490 Operating profit (loss) ) 48 ) Financial income (expenses), net 6 75 27 ) Net profit (loss) from continuing operation $ ) $ $ $ ) Discontinued operation Operating loss from discontinued operation - - - ) Capital gain from sale of discontinued operation - - - Net profit from Discontinued operation $
